DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-9, and 12 (renumbered as 1-8) are allowed.

EXAMINER’S COMMENT: on page 3 of the Claims, cancelled Claim 4 includes the letter “i”. This is clearly a typographical error, in which it is not a part of the Claim. Therefore, it is evident that Claim 4 is a cancelled claim.

The following is an examiner’s statement of reasons for allowance: The prior art of record (Ikai, US 2020/0213626 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1 and 7 (renumbered as 1 and 5). The amended limitations are described in at least, for example, Figs. 3 and 18-19, and paragraphs [0037]-[0038], [0043], and [0257]-[0265] of the Applicant’s Specification as originally filed.
Dependent Claims 2-3, 6, 8-9, and 12 (renumbered as 2-4 and 6-8) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482